

Exhibit 10.71




THIRD AMENDMENT TO MANAGEMENT AGREEMENT


THIS THIRD AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made and
entered into as of February 1, 2017 by and among HPT TRS IHG-2, INC. (“Owner”),
a Maryland corporation (for itself and as successor by merger to HPT TRS IHG-1,
Inc. and HPT TRS IHG-3, Inc.), and INTERCONTINENTAL HOTELS GROUP RESOURCES, INC.
(“Resources”), a Delaware corporation, IHG MANAGEMENT (MARYLAND) LLC
(“Maryland”), a Maryland limited liability company, and INTERCONTINENTAL HOTELS
GROUP (CANADA), INC. (“Canada”), a corporation under the laws of Ontario, Canada
(Resources, Maryland and Canada, collectively, “Manager”).


W I T N E S S E T H


WHEREAS, Owner and Manager are parties to that certain Management Agreement,
dated as of July 1, 2011, as amended by that certain Amendment to Management
Agreement, dated as of March 16, 2015 (the “First Amendment”), and that certain
Second Amendment to Management Agreement, dated as of February 11, 2016 (as so
amended, the “Management Agreement”), pursuant to which Manager manages and
operates certain hotels for Owner’s account as provided therein; and


WHEREAS, Owner and Manager desire to amend certain terms of the Management
Agreement to address the operation of hotels owned by Owner or affiliates of
Owner and operated by affiliates of Manager pursuant to separate hotel operating
agreements, including, without limitation, the Kimpton Hotel Allegro Chicago
having an address at 171 West Randolph Street, Chicago, Illinois, which is being
operated as of the date hereof pursuant to an Amended and Restated Management
Agreement between Owner and KHRG Allegro, LLC, an affiliate of Manager (the
“Kimpton Hotel Allegro Chicago”); and


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Owner and Manager, intending to be legally
bound, herby agree, effective from and after the date hereof, as follows:


1.Capitalized Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings given such terms in the Management
Agreement.


2.Amendments to Management Agreement. The following provisions in the Management
Agreement are amended as follows:


a.
The following new definitions are inserted in Article 1 of the Management
Agreement:



“Affiliate Hotel” means a hotel which is not managed by Manager under this
Agreement, but which is managed by an Affiliate Manager pursuant to an Affiliate
Management Agreement and set forth on an Affiliate Hotel Designation Supplement
signed by Owner, Manager, the applicable Affiliate Owner (if other than Owner)
and the applicable Affiliate Manager for such hotel; provided that to the extent
the Affiliate Management Agreement for any such hotel is terminated, such hotel
shall no longer constitute an Affiliate Hotel after the date of such
termination.


“Affiliate Hotel Designation Supplement” means Exhibit “A” to the Third
Amendment to this Agreement, as such Exhibit may be amended from time to time.”


“Affiliate Management Agreement” shall mean any hotel management agreement or
hotel operating agreement pursuant to which an Affiliate Manager manages an
Affiliate Hotel, as such agreement may be amended from time to time.


“Affiliate Manager” shall mean any Affiliate of Manager or IHG (including,
without limitation, Kimpton Hotel & Restaurant Group, LLC or any of its
Affiliates) which manages an Affiliate Hotel.


“Affiliate Owner” shall mean any Affiliate of Owner or HPT which owns an
Affiliate Hotel.


“System Fees” shall mean, collectively, the various fees contemplated under
Section 9.2.




b.
The definition of “Effective Date” set forth in Section 1.38 of the Agreement
(as amended by Section 3 of the First Amendment) is deleted in its entirety and
restated as follows:



“Effective Date” shall mean (a) with respect to the Pool A Hotels, July 1, 2011;
(b) with respect to each Pool B Hotel, the effective date set forth in the
applicable Site Designation Supplement with respect to such Pool B Hotel; and
(c) with respect to each Affiliate Hotel, the effective date set forth in the
applicable Affiliate Hotel Designation Supplement for such Affiliate Hotel”.


c.
The definition of “Operating Profit” set forth in Section 1.75 of the Agreement
is amended such that (i) the word “Hotel” is deleted and the phrase “Hotel or
Affiliated Hotel” is inserted in lieu thereof and (ii) the word “Hotels” is
deleted and the phrase “Hotels and Affiliated Hotels” is inserted in lieu
thereof.



d.
The definition of “Owner’s First Priority” inserted by Section 6 of the First
Amendment is amended to delete the phrase “Pool B Hotel” located at the end of
the first sentence thereof and replace it with the phrase “Pool B Hotel or
Affiliate Hotel.”



e.
The definition of “Owner’s Pool B Priority” inserted by Section 7 of the First
Amendment is deleted in its entirety and restated as follows (with changes shown
in double underline):



“Owner’s Pool B Priority” shall mean an aggregate amount equal to the sum of (a)
that certain percentage of the aggregate sum of all amounts expended by Owner or
Landlord or any of their Affiliates in connection with its acquisition of any
Pool B Hotel or any Affiliate Hotel, as such percentage (the “Pool B Hotel
Percentage”) and amount is confirmed by Owner and Manager for each Pool B Hotel
in the applicable Site Designation Supplement for such Pool B Hotel or, as to
any Affiliate Hotel, in the Affiliate Hotel Supplement (collectively, the
“Owner’s Pool B Base Priority”), plus (b) the applicable Pool B Hotel Percentage
of (i) any amounts advanced by Owner with respect to any Pool B Hotel or any
Affiliate Hotel which would increase Owner’s First Priority if advanced in
respect of a Pool A Hotel, and (ii) any amounts advanced for Pool B Hotel
Approved Renovations for any Pool B Hotel or for any Affiliate Hotel, and
subject to further adjustment as provided in Sections 2.6(e), 3.1, 15.1(c), 15.2
and 16.1 if Owner’s First Priority would have been adjusted thereunder with
respect to a Pool A Hotel.


f.
The definition of “Pooled FF&E Hotels” set forth in Section 1.87 of the
Agreement is amended such that the word “Hotels” is deleted therefrom and the
phrase “Hotels and Affiliated Hotels” is inserted in lieu thereof.



g.
Non-Economic Hotels. Section 2.6(e) is amended such that an Affiliate Hotel may
also be designated a Non-Economic Hotel in accordance with and subject to the
terms of Section 2.6(e) of the Management Agreement no earlier than fifth
anniversary of the Effective Date for such Affiliate Hotel; provided, however,
if an Affiliate Hotel is designated as a Non-Economic Hotel and the compliance
with the provisions of this Agreement as to a Non-Economic Hotel triggers
withdrawal liability related to any multi-employer plan under any collective
bargaining agreement or causes Manager to incur costs to comply with the
requirements of Section 4204 of ERISA with respect thereto, then Owner shall pay
for such withdrawal liability or compliance costs (or reimburse Manager for the
same) and the net proceeds of such sale (or the price of the third party offer
received in the context of a Retained Hotel) shall be reduced by the amount of
such withdrawal liability or such compliance costs for purposes of calculating
the reduction in Owner’s First Priority and Owner’s Second Priority.



As clarification, except as otherwise hereinabove provided, all withdrawal
liability or any compliance costs triggered under any multi-employer plan or
collective bargaining agreement shall be considered Operating Costs.


h.
Early Termination. Any termination of the Affiliate Management Agreement for the
Kimpton Hotel Allegro Chicago pursuant to Sections 5.1, 10.3, 17.2, 17.3, or
17.4 of the Affiliate Management Agreement for the Kimpton Hotel Allegro Chicago
shall also result in a termination of the Management Agreement pursuant to the
corresponding section of the Management Agreement.     



i.
Reserve Account. Sections 5.2 and 7.7 are amended such that the capital
replacements reserve for any Affiliate Hotel shall be included in the Reserve
Account, and the Reserve Account and terms of Section 5.2 and 7.7 shall apply to
any Affiliate Hotel in the same manner as they apply to a Hotel. As
clarification, to the extent the amount to be distributed to the Reserve Account
in the Affiliate Management Agreement for the Kimpton Hotel Allegro Chicago is
different than what is set forth in the Management Agreement, the amount set
forth in the Affiliate Management Agreement for the Kimpton Hotel Allegro
Chicago shall apply with respect to the Kimpton Hotel Allegro Chicago.



j.
Section 10.1(b) (which was previously inserted by Section 17 of the First
Amendment) is deleted in its entirety and the following is inserted in lieu
thereof (with changes shown in double underline):



“(b)    As and when received by Manager or the Pool B Hotels or any Affiliate
Manager or the Affiliate Hotels, all Gross Revenues from all of the Pool B
Hotels and Affiliate Hotels (the “Pool B Gross Revenues”) shall be deposited
into the Bank Accounts and, subject to the terms of Sections 8.1 (Accounting
Matters) and 10.5 (Calculation of Interim Disbursements), applied in the
following order of priority to the extent available:


(1)
First, to pay all Operating Costs for the Pool B Hotels and Affiliate Hotels;



(2)
Second, Owner’s Pool B Priority for the Fiscal Year to which such Pool B Gross
Revenues pertain, together with any accrued Owner’s Pool B Priority and interest
thereof shall be paid to Owner; if the Pool B Gross Revenues are insufficient to
pay Owner’s Pool B Priority and interest, if any, as aforesaid, such shortfall
shall be accrued; provided, however, there shall be no accrual of Owner’s Pool B
Priority to the extent any applicable shortfall is otherwise funded from the
Deposit;



(3)
Third, the Base Management Fee for the Pool B Hotels and Affiliate Hotels shall
be paid to Manager;



(4)
Fourth, to fund the Reserve Account, as required by Section 5.2 (Reserve
Account) in respect of the Pool B Gross Revenues, for the previous Fiscal Month
and then any amounts accrued and unpaid for prior periods, including amounts to
reimburse Manager for amounts advanced by Manager under Section 5.2(d);



(5)
Fifth, if Pool B Gross Revenues are sufficient to fund the Reserve Account
pursuant to Section 10.1(b)(4), remaining Pool B Gross Revenues shall be applied
as follows: (i) fifty percent (50%) of the amount thereof shall be paid to Owner
to replenish the Deposit up to but not in excess of the Deposit Maintenance
Amount (after first taking into account any such amounts to be paid to Owner to
replenish the Deposit pursuant to Section 10.1(a)(4)(i)); and (ii) fifty percent
(50%) of the amount thereof shall be paid to Owner, up to but not in excess of,
Owner’s Second Priority for such Fiscal Year (after taking into account any such
amounts to be paid to Owner pursuant to Section 10.1(a)(5));



(6)
Sixth, if Pool B Gross Revenues are sufficient to fund the Deposit and Owner’s
Second Priority pursuant to Section 10.1(b)(5), remaining Pool B Gross Revenues
shall be aggregated and shall be applied as follows: (i) fifty percent (50%) of
the amount thereof shall be paid to Manager and shall also constitute the
Incentive Management Fee hereunder; and (ii) fifty percent (50%) of the amount
thereof shall be paid to Owner and shall also constitute Owner’s Residual
Distribution hereunder.



For clarification, amounts applied to fund the Reserve Account under Sections
10.1(a)(2) and 10.1(b)(4) shall be made to the same Reserve Account established
under Section 5.2.


The provisions of Section 10.3 notwithstanding, Owner shall apply amounts from
the Deposit to fund any shortfall in Owner’s First Priority and Owner’s Pool B
Priority, and Manager shall not be in default hereunder for failure to pay
Owner’s First Priority and Owner’s Pool B Priority in full, so long as such
amounts from the Deposit are available and may be so applied and so long as,
after application of such amounts, the Deposit is not less than $37,000,000.


For purposes of the foregoing, any payments of interest or principal on any
Authorized Mortgage shall be paid from amounts distributed or accounted for as
having been distributed to Owner under this Section 10.1 and shall be treated as
payments made first, to Owner’s First Priority, second, to Owner’s Pool B
Priority, and third to Owner’s Second Priority.


Manager shall be responsible for paying any amounts received by it hereunder
which may be due to any Affiliate Manager, and Owner shall be responsible for
paying any amounts received by it hereunder which may be due to any Affiliate
Owner.


k.
Section 19 of the First Amendment is deleted and the following is inserted in
lieu thereof (with changes shown in double underline):



“19. Termination with Respect to Pool B Hotels and Affiliate Hotels. If during
any period, the Management Agreement is terminated with respect to all of the
Pool B Hotels and Affiliate Hotels, to the extent that any portion of the
Owner’s Pool B Priority remains payable after any adjustment thereto in
connection with such termination, such portion shall be added to the Owner’s
First Priority, and to the extent that any such adjustment would result in a
negative Owner’s Pool B Priority, such amount shall be subtracted from Owner’s
First Priority.”


l.
Section 20 of the First Amendment is deleted and the following is inserted in
lieu thereof (with changes shown in double underline):



“20. Working Capital. As of the applicable Effective Date for each Pool B Hotel
and Affiliate Hotel, Owner shall advance additional funds for the Working
Capital of the Hotels in the amount of the net credit, if any, for closing
prorations received by Owner, Landlord, or its Affiliates on account of accrued
payables and guest ledger receivables and other similar revenues in connection
with its acquisition of such Pool B Hotel or such Affiliate Hotel.”


m.
Section 10.3A of the Management Agreement (which was set forth in Section 18 of
the First Amendment) is amended such that the reference to “Pool B Hotels” in
the proviso of the fourth sentence of such Section 10.3A is deleted in its
entirety and the phrase “Pool B Hotels and the Affiliate Hotels” is inserted in
lieu thereof.



n.
Section 17.1 is amended to insert the following new Subsection (k) as a Manager
Event of Default:



“(k)
The occurrence of an “Event of Default” by any Affiliate Manager under any
Affiliate Management Agreement.”



3.Ratification. As amended hereby, the Management Agreement remains in full
force and effect and is ratified and confirmed.


4.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute one agreement. Any such counterpart may be delivered by
facsimile or e-mail (in .pdf format), and any signature so delivered shall be
deemed an original signature for all purposes.










[Remainder of page intentionally left blank; Signature pages follow]







IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment effective as of the day and year first above written.


OWNER:
                        
HPT TRS IHG-2, INC.


                
By: /s/ John G. Murray            
John G. Murray
President


MANAGER:


INTERCONTINENTAL HOTELS GROUP    
RESOURCES, INC.


                
By: /s/ Robert Chitty                         Robert Chitty
Vice President
    
INTERCONTINENTAL HOTELS GROUP
(CANADA), INC.




By: /s/ Robert Chitty                         Robert Chitty
Vice President


IHG MANAGEMENT (MARYLAND) LLC


                
By: /s/ Robert Chitty                
Robert Chitty
Vice President








[First Signature Page to Third Amendment to Management Agreement]






Each of the parties comprising Landlord joins in the foregoing Amendment to
evidence its continued agreement to be bound by the terms of Sections 4.1
through 4.7 and Articles 15 and 16 of the Management Agreement, as may be
amended by the foregoing Amendment, in each case to the extent applicable to it,
subject to the terms of Sections 24.18.


LANDLORD:


HPT CW MA REALTY TRUST


                
By: /s/ John G. Murray        
John G. Murray
Trustee and not individually


HPT IHG CANADA PROPERTIES TRUST


                
By: /s/ John G. Murray        
John G. Murray
President


HPT IHG GA PROPERTIES LLC


                
By: /s/ John G. Murray        
John G. Murray
President


HPT IHG-2 PROPERTIES TRUST


                
By: /s/ John G. Murray        
John G. Murray
President


HPT IHG-3 PROPERTIES LLC




By: /s/ John G. Murray        
John G. Murray
President




[Second Signature Page to Third Amendment to Management Agreement]




AGREEMENT BY
INTERCONTINENTAL HOTELS (PUERTO RICO) INC.


Reference is made to that certain Lease Agreement, dated as of July 1, 2011,
between HPT IHG PR, INC. (“PR Landlord”) and Intercontinental Hotels (Puerto
Rico) Inc. (“PR Tenant”), as amended from time to time (as so amended, the “PR
Lease”).


Reference is also made to that certain Guaranty Agreement, dated as of July 1,
2011, by Intercontinental Hotels (Puerto Rico) Inc. (“PR Tenant”) for the
benefit of HPT TRS IHG-1, Inc., HPT TRS IHG-2, Inc., HPT TRS IHG-3, Inc., HPT
IHG PR, Inc. and Hospitality Properties Trust (the “PR Guaranty”).


PR Tenant acknowledges receipt of the foregoing Third Amendment to Management
Agreement by and among HPT TRS IHG-2, Inc., Intercontinental Hotels Group
Resources, Inc., IHG Management (Maryland) LLC and Intercontinental Hotels Group
(Canada), Inc. (the “Amendment”).




PR Tenant acknowledges, agrees and confirms that all references to the
“Management Agreement” in the PR Guaranty shall refer to the Management
Agreement (as defined in the Amendment) as amended by the Amendment and to any
Affiliate Management Agreement (as defined in the Amendment), including, without
limitation, that certain Amended and Restated Management Agreement, dated as of
the date hereof, between HPT TRS IHG-2, Inc. and KHRG Allegro, LLC, and that the
PR Guaranty remains in full force and effect.


PR TENANT:


INTERCONTINENTAL HOTELS (PUERTO RICO) INC.,
A Puerto Rico corporation




By: /s/ Homer Torres                
Name: Homer Torres
Title: Vice President








    


[Third Signature Page to Third Amendment to Management Agreement]







Exhibit “A”


AFFILIATE HOTEL DESIGNATION SUPPLEMENT


THIS AFFILIATE HOTEL DESIGNATION SUPPLEMENT is made and entered into as of
[INSERT RELEVANT DATE], by and among HPT TRS IHG-2, INC. (“Owner”), a Maryland
corporation, and INTERCONTINENTAL HOTELS GROUP RESOURCES, INC. (“Resources”), a
Delaware corporation, IHG MANAGEMENT (MARYLAND) LLC (“Maryland”), a Maryland
limited liability company, and INTERCONTINENTAL HOTELS GROUP (CANADA), INC.
(“Canada”), a corporation under the laws of Ontario, Canada (Resources, Maryland
and Canada, collectively, “Manager”), [INSERT OWNER OF AFFILIATE HOTEL, IF NOT
OWNER] (“Affiliate Hotel Owner”), [INSERT AFFILIATE MANAGER] (“Affiliate Hotel
Manager”) and agreed to and acknowledged by the entities comprising Landlord as
listed on the signature page hereto (collectively, “Landlord”) and
InterContinental Hotels (Puerto Rico) Inc. (“PR Tenant”).


Owner and Manager are parties to that certain Management Agreement, dated as of
July 1, 2011, as amended by that certain Amendment to Management Agreement,
dated as of March 16, 2015, that certain Second Amendment to Management
Agreement, dated as of February 11, 2016, and that certain Third Amendment to
Management Agreement, dated as of December __, 2016 (the “Third Amendment”), and
as may be further amended from time to time (as so amended, the “Management
Agreement”).


This Affiliate Hotel Designation Supplement is an Affiliate Hotel Designation
Supplement as contemplated by the Third Amendment.


1.
The Affiliate Hotel that is the subject of this Affiliate Hotel Designation
Supplement is the [INSERT NAME AND ADDRESS OF APPLICABLE AFFILIATE HOTEL]
[Kimpton Hotel Allegro having an address at 171 West Randolph, Chicago Illinois
60601].

2.
The Affiliate Management Agreement for this Affiliate Hotel is that certain
[INSERT DESCRIPTION OF MANAGEMENT AGREEMENT] [Amended and Restated Management
Agreement, dated as of December __, 2016, between Owner and KHRG Allegro, LLC],
as the same may be amended from time to time.

3.
The Affiliate Manager for this Affiliate Hotel is [INSERT AFFILIATE MANAGER]
[KHRG Allegro, LLC].

4.
The Effective Date for this Affiliate Hotel is             .

5.
The Pool B Hotel Percentage for this Affiliate Hotel shall be ______________,
the approved aggregate sum of all amounts expended by Owner or Landlord or any
of their affiliates in connection with this Affiliate Hotel as of the date
hereof is $ ____________ and the Owner’s Pool B Base Priority for this Affiliate
Hotel shall be $ _____________________.

6.
The Management Agreement remains in full force and effect and is ratified and
confirmed.

7.
This Affiliate Hotel Designation Supplement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one agreement. Any such counterpart may be
delivered by facsimile or e-mail (in .pdf format), and any signature so
delivered shall be deemed an original signature for all purposes.



8.    

IN WITNESS WHEREOF, the parties hereto have duly executed this Affiliate Hotel
Designation Supplement as of the day and year first above written.
OWNER:
                        
HPT TRS IHG-2, INC.


                
By:                        
John G. Murray
Vice President


MANAGER:


INTERCONTINENTAL HOTELS GROUP    
RESOURCES, INC.


                
By:                         
Robert Chitty
Vice President
    
INTERCONTINENTAL HOTELS GROUP
(CANADA), INC.




By:                         
Robert Chitty
Vice President


IHG MANAGEMENT (MARYLAND) LLC


                
By:                        
Robert Chitty
Vice President


AFFILIATE MANAGER:


KHRG ALLEGRO, LLC


                
By:                         
Robert Chitty
Vice President
       
This Affiliate Hotel Designation Supplement is agreed to and acknowledged by the
parties signing below.


LANDLORD:


HPT CW MA REALTY TRUST


                
By:                     
John G. Murray
Trustee and not individually


HPT IHG CANADA PROPERTIES TRUST


                
By:                     
John G. Murray
President


HPT IHG GA PROPERTIES LLC


                
By:                     
John G. Murray
President


HPT IHG-2 PROPERTIES TRUST


                
By:                     
John G. Murray
President


HPT IHG-3 PROPERTIES LLC




By:                     
John G. Murray
President




[Signatures Continue on Next Page]



PR TENANT:


INTERCONTINENTAL HOTELS
(PUERTO RICO) INC., a Puerto Rico corporation


By:                    
Robert Chitty
Vice President




1